DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 1/5/2021.
	Claims 1-15 are pending in this action. 
Claims 1, 8 and 12 are currently amended. 
	This Office Action is Final.


Response to Arguments
3.	Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 

a)	On page 9 of Applicant’s Remarks filed 1/5/2021, Applicant argues that Fig.16 of Krishnakumar is not related to aligning of projection area of a projector on a touch mat.
		However, the limitation “align the first set of four corner coordinates with the second set of four corner coordinates” is taught by Vinas as addressed in the office action.  Applicant simply argues the reference of Krishnakumar, but the rejection is combination of Krishkumar in view of Vinas. Thus, while Krishnakumar does not teach the limitation “align”, but Vinas clearly teaches the limitation “align the first set of four corner coordinates with the second set of four corner coordinates.  For example, Vinas based upon The correspondence between the two sets of corners, projector 104 can adjust settings for region of interest 210 reflected on to mat 206 to correspond to the detected border 218 of mat 206”.
 	Furthermore, [0027] of Vinas further teaches “the alignment transformation is applied to the projector display region of interest 110, 210. Alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210”. Thus it is clear that  the step of aligning of the set of four corner coordinates of the touch mat with the set of four corner coordinates in a coordinate plane of a projector is well-known taught by Vinas.

b)	On pages 12-13 of Applicant’s Remarks filed 1/5/2021, Applicant presents same arguments as addressed in page 9.  That is Krishnakumar does not make any such teachings in the context of aligning of a project area of a projector device on a touch mat. 
		However, Applicant simply argues a single reference of Krishnakumar, but the rejection is combination of Krishnakumar in view of Vinas. Again, while Krishnakumar does not teach aligning of a project area of a projector device on a touch mat, but Vinas clearly teaches the limitation “align the first set of four corner coordinates with the second set of four corner coordinates” as addressed above.


 d)  On page 14, Applicant argues that “nowhere does Vinas teach projecting a second light region comprising a second area onto the touch mat, wherein the second area is smaller than the first area; the camera capturing a second image of the second light region”.  However, these limitations are taught by Krishnakumar as addressed in the office action.  As for the argument Vinas does not teach “resolution of the second light region being different from resolution of the first light region”.  However, claim does not require a second light region being different from resolution of the first light region.

e) With regarding to independent claim 8, Applicant presents same arguments as addressed in page 9.  That is “Krishnakumar does not in any way establish the Fig. 16provides a technique for aligning of the projection area of a projectors device on a touch mat”.  Again, while Krishnakumar does not teach aligning of a project area of a projector device on a touch mat, but Vinas clearly teaches the limitation “align the first set of four corner coordinates with the second set of four corner coordinates” as addressed above. Applicant also argues that “there is no question of Krishnakumar teaching: detecting four corner of the second projection size of light”.  However, this limitation is taught by Chang as addressed in the office action.  
16/614,585 15 teaching or suggestion in Chang that the first sequence of patterns of light symbols and the second sequence of patterns of light symbols are of different sizes”.  However, claim does not require anything about different sizes of first sequence of patterns of light symbols and the second sequence of patterns. The limitations “detect four corners of the first projection size of light and the second projection size of light” and “a projector to project light to define  a second projection size onto the touch mat” recited in claim 8 are taught by Krishnakumar as addressed in the office action.

f)	On pages 16-17 of Applicant’s Remarks filed 1/5/2021, Applicant argues with reference to perform the calibration technique including the perspective transformation and alignment techniques in an automated manner; i.e., automatically and without user intervention. The prior art references describe user interaction.
		However, Examiner respectfully disagrees. Krishnakumar teaches a calibration technique that includes the perspective transformation and alignment techniques in an automated manner.  Vinas (par [0026-0027]) clearly teaches a calibration technique that includes the perspective transformation and alignment techniques in an automated manner. Chang (par [0023-0024]) clearly teaches a calibration technique that includes the perspective transformation and alignment techniques in an automated manner. Thus, the references clearly teach the calibration technique including the perspective transformation and alignment techniques in an automated manner which is no user intervention.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 2016/0316186 A1; hereinafter Krishnakumar) in view of Vinas et al. (WO 2016/036370 A1; hereinafter Vinas).

Regarding claim 1, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses a calibration device aligning a projection area on a non-patterned touch mat without user intervention ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”.  Thus, the calibration is performed by engine 92, not by a user), the calibration device comprising:

a projector (projector 36) to project a first light region comprising a first area onto (Fig. 8B, projection area 118) and extending over a border of the non-patterned touch mat (capacitive mat display 38) (extending over a border of mat 38);
a camera (camera 46) to capture a first image of the first light region (par [0009] [0076], the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured); 
a processor (CPU 12) to establish a first set of four corner coordinates of the touch mat (par [0065], Cartesian and polar coordinates for the four corners of capacitive mat 38),
wherein the projector is to project a second light region comprising a second area onto the touch mat (Fig. 16, project a second light region within the mat display 38), wherein the second area (second area in Fig. 16 is within the mat display 38) is smaller than the first area (first area in Fig. 8B is outside of the mat display 38),
wherein the camera is to capture a second image of the second light region (the images projected on the mat display 38 in Fig.16 and par [0076], the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured).

wherein the processor, is to:
perform a perspective transformation of the second image using the first set of four corner coordinates and a resolution of the second light region to get a second set of four corner coordinates of the touch mat in a coordinate plane of a projector, and  
align the first set of four corner coordinates with the second set of four corner coordinates.
Vinas (Fig. 4) teaches:
calibration device for aligning a projection area on a non-patterned touch mat without user intervention ([0027] discloses that alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210”.  Thus the calibration for processing aligning is perform by GPU 108, not by a user)
wherein the processor (computing device) automatically and without user intervention (see [0026-0027]) is to:
perform a perspective transformation (e.g., homography or align transformation; [0026]) of the second image (projected region of interest 210 ) using the first set of four corner coordinates (corner coordinates 318a-d of touch mat 218) and a color intensity of the second light region to get a second set of four corner (i.e. transformation of Vinas using color intensities and four corner coordinates to adjust setting of region of interest 210 reflected on to touch mat 218; see [0024-0027]).  Vinas uses color intensities and corner coordinates instead of a resolution. However, Krishnakumar teaches identifying two different resolutions between project image and touch mat. Thus, combining teach resolution of Krishnakumar with the method of calibrating of Vinas using color intensities and corners coordinates would meet the claimed limitation using four corner coordinates and resolution.
align the first set of four corner coordinates with the second set of four corner coordinates (par [0026] [0027], alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210. For example, a three by three dimensional matrix values are assigned to the corner positions and transformation of corner positions is performed and applied to coordinate alignment of corners 318a-d and 310a-d).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Vinas’s feature of transformation and align the first set of four corner coordinates with the second set of four corner coordinates, and therefore correct misalignment projecting image.

Regarding claim 2, Krishnakumar and Vinas disclose the calibration device of claim 1. Krishnakumar further teaches wherein the processor is to confine the second area within the borders of the touch mat (par [0079] [0080]).

Regarding claim 5, Krishnakumar and Vinas disclose the calibration device of claim 1.  Krishnakumar further teaches wherein the processor is to align the first set of four corner coordinates with the second set of four corner coordinates by calibrating a border of a projection area of the projector with the border of the touch mat (Fig. 8B, par [0069]).

Regarding claim 12, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses for aligning a projection area on a non-patterned touch mat, the calibration device, the non-transitory computer readable medium comprising instructions that when executed cause a processor of a computing device, without user intervention ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”.  Thus, the calibration is performed by engine 92, not by a user), to:  
set a projection area of a projector to a size greater than a threshold (Fig. 2 with projection display arc 66 or Fig. 8B with projection area 118 and  [0069] discloses that  “a projection area 118 is defined on desktop surface 56 with Cartesian coordinates (x,y) relative to edges detected for mat display 38”. Thus, the project area 118 is set greater than a threshold which is a mat display area)
capture a first image of the non-patterned touch mat with light flashing thereon (the images projected on a projection display arc 66 or projection area 118 and par [0063] and [0079] discloses that “the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured”. Also, Fig. 17 shows structured light IR and IR curtain have pulse rates which is flight flashing); 
detect spatial coordinates of four corners of the touch mat ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems); 
capture a second image of the touch mat (the image projected on the mat display 38 is captured by camera 46 and par [0079] discloses that “the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured”) wherein the second image comprises a projection size that is smaller than the projection area (the projection size within a mat display 38 in Fig. 16 is smaller than the projection area  66 in Fig.2 or projection area 118 in Fig 8B); 

Krishnakumar does not teach:
detect spatial coordinates of the four corners of the second image; 
calculate a homography matrix using the detected spatial coordinates of the four corners of the second image and a resolution of the second image; 
convert the spatial coordinates of the four corners of the second image to a coordinate plane of the four corners of the touch mat; 


Vinas (Fig.4) teaches:
calibration device for aligning a projection area on a non-patterned touch mat without user intervention ([0027] discloses that alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210”.  Thus the calibration for processing aligning is perform by GPU 108, not by a user)
detect spatial coordinates of the four corners of the second image (four corners 310 a-d of the region interest 210 are detected; see [0026])  ; 
calculate a homography matrix using the detected spatial coordinates of the four corners of the second image and color intensity of the second image (i.e. homography of Vinas using color intensities and four corner coordinates to adjust setting of region of interest 210 reflected on to touch mat 218; see [0025-0027]). Vinas uses color intensities and corner coordinates instead of a resolution. However, Krishnakumar teaches mapping two different resolutions between project image and touch mat (see Fig. 24). Thus, combining teach resolution of Krishnakumar to the method of calibrating of Vinas using color intensities and corner coordinates would meet the claimed limitation using four corner coordinates and resolution.
(four corners 310 a-d of the region interest 210) to a coordinate plane of the four corners of the touch mat (four corners 318 a-d of the touch mat border 218); 
and calibrate the projection area of the projector to the four corners of the touch mat based on the coordinate plane (par [0026] [0027], alignment, or prospective warping, transformation is performed by GPU 108 to align the four comers of the touch mat border 118,218 to the four comers of the projected display region of interest 110, 210).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Vinas’s feature of calculating, converting and align the first set of four corner coordinates with the second set of four corner coordinates, and therefore correct misalignment projecting image.

Regarding claim 13, Krishnakumar and Vinas disclose the non-transitory computer readable medium of claim 12. Vinas further teaches comprising instructions that when executed cause the processor to calculate another homography matrix using the detected spatial coordinates of the four corners of the touch mat and color intensity of an outputted keystone corrected image from the projector (par [0026] [0027] disclose homography mapping for two sets of coordinates system, but it is clear that another homography matrix is provided since size of the interest region 210 can be changed with different coordinates from coordinates 310a-310d depending on what image is projected on the touch mat 218). Vinas uses color intensities and corner coordinates instead of number of resolution sizes. However, Krishnakumar (see Fig. 24 and par [0089]). Thus, combining teach different resolution sizes of Krishnakumar with the method of calibrating of Vinas using color intensities and corner coordinates would meet the claimed limitation to calculate another homography matrices using four corner coordinates and number of resolution sizes.
The motivation is same as claim 12. 

Regarding claim 14, Krishnakumar and Vinas disclose the non-transitory computer readable medium of claim 13. Vinas further teaches comprising instructions that when executed cause the processor to calculate multiple homography matrices with a corresponding number of color intensities (par [0025-0026] and same analysis as claim 13 above)
The motivation is same as claim 12. 

7.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas and further in view of Vice et al. (US 2017/0083157 A1; hereinafter Vice).

Regarding claim 3, Krishnakumar and Vinas disclose the calibration device of claim 1. However, Krishnakumar and Vinas do not teach wherein the processor is to remove portions of the second image extending beyond the second light region.
Vice (Fig. 1, par [0030]) teaches the processor (processor 120) is to remove portions of the second image extending beyond the second light region (par [0064]).
.

8.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar  in view of Vinas  and further in view of Kang et al. (WO 2016/018393; hereinafter Kang).

Regarding claim 4, Krishnakumar and Vinas disclose the calibration device of claim 1. 
However, Krishnakumar and Vinas do not teach wherein the second area is approximately 10% smaller than the first area.
Kang teaches wherein the second area is approximately 10% smaller than the first area (par [0071] and [0085] discloses the projection region covering more than 90% touch region and covering no additional region not more than 10%; and the projection region include touch region and additional boundary of touch region. Thus second area or touch region which is 10% smaller than the first area or projection region).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas with Kang’s feature of wherein the second area is approximately 10% smaller than the first area, and therefore enables to distinguish between physical contact made by fingertips and the palm resting on the surface.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar  in view of Vinas and further in view of Mochizuki et al (US 2004/0061838; hereinafter referred to as Mochizuki).

Regarding claim 6, Krishnakumar and Vinas disclose the calibration device of claim 1. 
Krishnakumar and Vinas do not teach wherein the second area is trapezoid in shape.  
Mochizuki (Fig. 19) teaches the second area (203) is trapezoid in shape.	Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas and Mochizuki feature of wherein the second area is trapezoid in shape, and therefore enable to project the image in the projected area which matches a display surface of the screen.
 
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas and further in view of Short (US 2014/0139717 A1).

Regarding claim 7, Krishnakumar and Vinas disclose the calibration device of claim 1. 
However, Krishnakumar and Vinas do not teach wherein the first light region and the second light region comprise white light.
(par [0041], projector 16 shines white light into workspace).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas with Short’s feature of wherein the first light region and the second light region comprise white light, and therefore allowing faster shutter speeds and/or smaller apertures to reduce noise in the image.

11.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 2016/0316186 A1; hereinafter Krishnakumar) in view of Chang (US 2006/0192925 A1).

Regarding claim 8, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses a computing device for aligning a projection area on a non-patterned touch mat without user intervention, the calibration device ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”.  Thus, the calibration is performed by engine 92, not by a user) comprising:
a projector (projector 36) to project light (Fig. 8 A & 8B, par [0068] [0069], project light) onto the non-patterned touch mat (mat display 38), wherein the projector is to:
(Figs. 8A & 8B) to define a first projection size (projection are 118) onto the touch mat (mat display 38); and 
project light (Fig. 16) (structured light 180) to define a second projection size (projection area within the mat display 38) onto the touch mat; 
a processor (CPU 12) operatively connected to the projector (projector 36), wherein the processor, automatically and without user intervention ([0065], is to:
detect four corners of the first projection size of light (Fig. 8B; (X0,Y0), (X1,Y1), (X2,Y2) and (X3,Y3) corner coordinates of the projection area 118 are detected by the measured desktop edge; [0069]) and the second projection size of light (e.g., Fig. 5 shows coordinates of four corners of the projection size of light display mat 38 x1y1, x2y2, x3y3,x4y4 are detected; see[0065])

Krishnakumar does not teach:
perform a perspective transformation of the second projection size of light using the detected four corners of the first projection size of light and a resolution of the second projection size of light; and
align the four corners of the first projection size of light with the four corners of the second projection size of light.

Chang (Fig. 4) further teaches: 
detect four corners of the first projection size of light (e.g., projected image 22) and the second projection size of light (e.g., projected image 20)  (par [0023] discloses that “computer 18 determines the direct correspondences between the coordinate systems 30, 32 of the projectors 12, 14”. Thus the coordinate systems 30, 32 include four corner coordinates);
perform a perspective transformation of the second projection size of light (e.g., projected image 20) using the detected four corners of the first projection size of light (i.e. the projected image 20 is transformed to the coordinates system 36 where the first image size 22 corresponding coordinates system 32 is mapped before coordinate system 30; see [0023-0024]) and a resolution of the second projection size of light (see [0040 and [0043]).
align the four corners of the first projection size of light with the four corners of the second projection size of light (par [0051], block 76, the computer 18 generates a correspondence mapping of the first projector plane 30 and the second projector plane 32 with respect to the reference coordinate system 36 based at least in part on correspondence between the captured light symbol sequence codes and the first and second sequences of light symbol patterns that are projected by the projectors 12, 14).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Chang’s feature of detecting four corners of first and second projection sizes of light, transformation and align the four corners of the first projection size of light with the four corners of the second projection size of light, and therefore to generate seamless composite images.

Regarding claim 9, Krishnakumar and Chang disclose the computing device of claim 8. Krishnakumar further teaches wherein the first projection size of light (Figs. 8A & 8B) (projection area 118 projected outside of the border of mat 38) is larger than the second projection size of light (Fig. 16) (the projection area is within the border of mat 38).  Chang (Fig.1) also teaches wherein the first projection size of light (22) is larger than the second projection size of light (20).

Regarding claim 10, Krishnakumar and Chang disclose the computing device of claim 8. Krishnakumar further teaches comprising a camera (camera 46) to capture images of the first projection size of light and the second projection size of light (par [0064]).  Chang (Fig.1) also teaches wherein a camera (16) capture  the first projection size of light (22) and the second projection size of light (20).

Regarding claim 11, Krishnakumar and Chang disclose the computing device of claim 8.  Krishnakumar further teaches wherein the processor is to calibrate the projector to focus light within the boundaries of the touch mat ([0065]). 
Krishnakumar does not teach calibration based on the aligned four corners of the first projection size of light with the corners of the second projection size of light.
Chang teaches calibration based on the aligned four corners of the first projection size of light with the corners of the second projection size of light (see [0023-0024]). 
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Chang’s feature of calibrating based the four corners of the first projection size of light with the four corners of the second projection size of light, and therefore to generate seamless composite images.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas and further in view of Vice et al. (US 2017/0083157 A1; hereinafter Vice).

Regarding claim 15, Krishnakumar and Vinas disclose the non-transitory computer readable medium of claim 12. 
However, Krishnakumar and Vinas do not teach comprising instructions that when executed cause the processor to crop regions outside of the second image.
Vice (Fig. 1, par [0030]) teaches comprising instructions that when executed cause the processor (processor 120) to crop regions outside of the second image (par [0064]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas with Vice’s feature of comprising instructions that when executed cause the processor to crop regions outside of the second image, and therefore the correction is applied to the image to create a corrected image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGAN T. PHAM-LU/
 Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691